 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     ERIC FEW
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     ERIC FEW,                                                     No.   2:19-cv-01491-KJN(SS)
13

14                          Plaintiff,
                                                                   STIPULATION AND ORDER
15                                                                 FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
          v.                                                       MOTION FOR SUMMARY
17   Andrew Saul,                                                  JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to April 8, 2020.
24
            This is a second extension, of two additional days. The first extension described how
25
     plaintiff’s attorney is working through a particularly large number of federal court cases, including
26
     because the records in five of his cases were filed on the same day and there are others, attempting
27

28



                                              [Pleading Title] - 1
 1   to do so by the end of April. Counsel filed one motion yesterday, in a case that he did not realize
 2
     was due among this sequence, and will try to file this one when indicated
 3

 4
     Dated:         April 6, 2020                                     /s/ Jesse S. Kaplan
 5
                                                                      JESSE S. KAPLAN
 6                                                                    Attorney for Plaintiff

 7

 8
                                                                      McGREGOR W. SCOTT
 9                                                                    United States Attorney
                                                                      DEBORAH LEE STACHEL
10                                                                    Regional Counsel, Region IX
11                                                                    Social Security Administration

12
     Dated: April 6, 2020                                              /s/ per e-mail authorization
13
                                                                      DANIEL P. TALBERT
14                                                                    Special Assistant U.S. Attorney
                                                                      Attorney for Defendant
15

16

17
                                                      ORDER
18

19

20                For good cause shown on the basis of this stipulation, the requested extension of

21   plaintiff’s time to file a motion for summary judgment brief is extended to April 8, 2020.
22
                  SO ORDERED.
23
     Dated: April 8, 2020
24

25

26
     /1491 stip
27

28



                                                  [Pleading Title] - 2
